STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   January 27, 2015
               Plaintiff-Appellee,

v                                                                  No. 318827
                                                                   Saginaw Circuit Court
ALEXANDER LEE TAYLOR,                                              LC No. 11-035992-FC

               Defendant-Appellant.


Before: MURPHY, P.J., and METER and SERVITTO, JJ.

PER CURIAM.

        Following a jury trial, defendant was convicted of assault with intent to commit murder
(AWIM), MCL 750.83, and carrying a dangerous weapon with unlawful intent, MCL 750.226.
The trial court sentenced defendant as an habitual offender, third offense, MCL 769.11, to 25 to
45 years’ imprisonment for the AWIM conviction and 6 to 10 years’ imprisonment for the
dangerous-weapon conviction. In an earlier appeal, this Court vacated the dangerous-weapon
conviction and remanded for resentencing in order for the court to contemplate any potential
alteration to the guidelines scoring in light of the vacated conviction. People v Taylor,
unpublished opinion per curiam of the Court of Appeals, issued July 11, 2013 (Docket No.
310729). On remand, defendant was again sentenced to 25 to 45 years’ imprisonment for the
AWIM conviction. The new judgment of sentence indicated that defendant had 913 days of jail
credit, and it still included the dangerous-weapon conviction. Subsequently, after the filing of
defendant’s appellate brief and pursuant to a stipulation, the trial court amended this judgment,
such that it now reflected 950 days of jail credit and omitted the dangerous-weapon conviction
that had been vacated by this Court.1 Defendant now appeals the AWIM sentence, arguing that


1
  This amended judgment of sentence is not included in the lower court record that was conveyed
to us because it was entered after appellate proceedings were well underway. It is attached to the
prosecutor’s response brief on appeal, and defendant has not given any indication that it lacks
authenticity. Accordingly, we sua sponte expand the record to include the newly amended
judgment of sentence. One of defendant’s arguments on appeal is that the judgment of sentence
contained clerical errors, given his entitlement to 950 instead of 913 days of jail credit and the
failure to delete the vacated dangerous-weapon conviction. In light of the stipulated amended
judgment that corrected these errors consistent with defendant’s wishes, the issue has now been
rendered moot.

                                               -1-
offense variable (OV) 6, MCL 777.36, was incorrectly scored at 50 points instead of 25 points.
We affirm.

       In the previous opinion, this Court summarized the underlying facts as follows:

               Defendant lived at Beacon Harbor House, an adult foster care home for
       people with mental limitations. On February 3, 2011, defendant entered a room
       and repeatedly stabbed a staff member who was giving medications to another
       resident. As a result of the attack, the victim lost 80 percent of his blood, his lung
       collapsed, and he had to undergo two emergency surgeries. The police arrested
       defendant later that day at his mother’s house, and defendant gave two
       incriminating statements that were recorded and played for the jury. [Taylor, slip
       op at 1.]

        In People v Hardy, 494 Mich. 430, 438; 835 NW2d 340 (2013), our Supreme Court
provided clarification with respect to the appropriate standards of review on issues concerning
the scoring of the sentencing guidelines:

              Under the sentencing guidelines, the circuit court’s factual determinations
       are reviewed for clear error and must be supported by a preponderance of the
       evidence. Whether the facts, as found, are adequate to satisfy the scoring
       conditions prescribed by statute, i.e., the application of the facts to the law, is a
       question of statutory interpretation, which an appellate court reviews de novo.

       Pursuant to MCL 777.36(1)(a), 50 points for OV 6 must be scored by the trial court under
any one of the following three circumstances:

                The offender had premeditated intent to kill or the killing was committed
       while committing or attempting to commit arson, criminal sexual conduct in the
       first or third degree, child abuse in the first degree, a major controlled substance
       offense, robbery, breaking and entering of a dwelling, home invasion in the first
       or second degree, larceny of any kind, extortion, or kidnapping or the killing was
       the murder of a peace officer or a corrections officer. [Emphasis added.]

        Given that the last two circumstances, i.e., the felony-murder situation and the murder of
an officer, require an actual killing, the only potentially applicable prong of subsection (1)(a) as
to our case concerns an offender who had a “had premeditated intent to kill.” We note that
defendant does not argue that the premeditation prong requires an actual killing. And under
MCL 777.22(1), a trial court must “[s]core offense variable[] . . . 6 for homicide, attempted
homicide, conspiracy or solicitation to commit a homicide, or assault with intent to commit
murder.” (Emphasis added.) At resentencing, defendant’s counsel objected to the scoring of 50
points for OV 6, arguing that only 25 points should be scored because defendant did not have a
premeditated intent to kill.2 Twenty-five points is the appropriate score when a 50-point score is


2
 We note that OV 6 had been scored at 50 points for purposes of the original sentencing, that
defendant expressly agreed to that score, and that defendant did not challenge the 50-point score

                                                -2-
inapplicable and “[t]he offender had unpremeditated intent to kill, the intent to do great bodily
harm, or created a very high risk of death or great bodily harm knowing that death or great
bodily harm was the probable result.” MCL 777.36(1)(b).3 In ruling that 50 points were
properly scored under OV 6, the trial court observed:

               Here the primary issue, I think, is the premeditated intent to kill. I will
       note that this, arguably, could be an — an intent to kill that was based on a
       larceny, but — what we did have here certainly was something that appeared to
       be out of the blue, but, first of all, the defendant has an assaultive history, I would
       note that. That’s clearly reflected in the Presentence Report.

               The size of the knife, certainly — maybe it was small, but it certainly very
       nearly killed this individual, and part of the reason was that he, the defendant,
       stabbed the victim repeatedly. There was a total of 10 puncture wounds or cuts
       that were noted during the course of the trial. That size of a knife might be all he
       had access to. He certainly wasn’t supposed to have that kind of a weapon or
       object in his possession in that home where he was living.

               I would also note that, based on the jury verdict, which was a verdict of
       guilty for assault with intent to commit murder, that’s a basis or a support for the
       score. But in addition, there is the trial testimony, there’s the Presentence Report,
       and that gives an indication of the statement he gave to the police, which is also
       noted in the transcript, although not directly, because there were tapes played at
       trial. But he — if you want to look at something in writing, the Presentence
       Report refers to the statement that he gave to the officers, and that is noted on
       page three of the Presentence Investigation Report [PSIR]. The defendant was
       [M]irandized, he agreed to speak with the officers. He stated he was with [the
       victim] in the medication room. He stabbed him a couple times in the neck, took
       keys on the table, took the van to his mother’s. He stated he decided to do it the
       day prior, and — and that it was going to be someone that was working in the
       home, not necessarily [the victim]. He did it because he wanted to be someone in
       life. He stated that he — he had felt it was necessary to do this, as life was tough
       and he might have to put someone out. Sergeant Pfau asked the defendant if he
       perceived this as wrong. He replied that he did.



in the initial appeal. Regardless of any possible waiver issue or concern that this particular
scoring matter exceeded the scope of the remand directive, we shall address the substance of
defendant’s argument.
3
  If defendant’s argument was legally sound, which it is not, the error would alter the OV level
under the applicable grid and thus change the guidelines range, necessitating resentencing. MCL
777.16d (AWIM is a class A offense); MCL 777.62 (class A grid); MCL 777.21(3)(b)
(adjustment of top end of guidelines range for third habitual offender status); People v
Francisco, 474 Mich. 82, 89-90; 711 NW2d 44 (2006) (alteration of guidelines range generally
mandates resentencing).


                                                -3-
               He was [M]irandized again about two hours later. He stated he had
       purchased the knife on Friday at the Dollar Store in Carrollton. He stated that it
       necessarily — it wasn’t necessarily going to be [the victim] that got stabbed. Then
       he talked about the other individuals there, at the home, and then he goes on an
       talks about the knife. So all of that put together certainly warrants the score of 50
       points . . . .

       Later in the sentencing hearing, the trial court remarked, “I believe he did plan it over,
you know, a period of a few days, perhaps.”

         Defendant first argues that the trial court’s initial reference to “a larceny” suggested
reliance on the felony-murder or second prong of MCL 777.36(1)(a), which defendant claims
would be improper because there was no killing. As is evident from the passage quoted above,
the trial court’s fleeting reference to a larceny did not serve as the basis for its decision to score
OV 6 at 50 points. Rather, the trial court ultimately premised its ruling on the basis of the trial
testimony and the information in the PSIR that reflected a premeditated intent to kill.4

         Defendant next argues that the trial court erred in relying on the jury’s verdict in scoring
OV 6 at 50 points, given that AWIM does not include a premeditation element. We note that
MCL 777.36(2)(a) provides that “[t]he sentencing judge shall score . . . [OV 6] consistent with a
jury verdict unless the judge has information that was not presented to the jury.” The elements
of AWIM “are (1) an assault, (2) with an actual intent to kill, (3) which, if successful, would
make the killing murder.” People v Warren (After Remand), 200 Mich. App. 586, 588; 504
NW2d 907 (1993) (citation omitted). Given that a “murder” can still occur absent premeditation,
e.g., second-degree murder,” establishing the offense of AWIM does not require proof of
premeditation. The trial court’s ruling on OV 6 was not inconsistent with the jury’s verdict;
rather, it merely complemented the verdict by addressing an issue the jurors were not required to
reach. Although the trial court was mistaken in concluding that the jury’s verdict itself supported
a finding of premeditation and the score of 50 points, the court then proceeded to discuss the
additional grounds that showed premeditation, as reflected in the trial testimony and the PSIR.

        Defendant next argues that the trial testimony and PSIR information did not support the
50-point score for OV 6. We disagree. “Premeditation, which requires sufficient time to permit
the defendant to take a second look, may be inferred from the circumstances surrounding the
killing.” People v Coy, 243 Mich. App. 283, 315; 620 NW2d 888 (2000). The high number of
stab wounds, defendant’s statement that he decided to do the stabbing the day before the actual
assault, the preparatory purchase of the knife used in the attack, and defendant’s asserted desire
to kill someone, all of which were alluded to by the trial court in scoring OV 6 at 50 points,
certainly support a conclusion that defendant had time to take a second look, thereby establishing
premeditation. There was a preponderance of evidence supporting the scoring of OV 6 at 50
points, there were no clear errors in the court’s underlying factual determinations, and the court
properly applied the facts to the law set forth in OV 6. Reversal is unwarranted.


4
 “A court may rely on the contents of a PSIR in calculating the guidelines.” People v Nix, 301
Mich. App. 195, 205 n 3; 836 NW2d 224 (2013) (citation omitted).


                                                 -4-
        Finally, defendant contends, pursuant to Alleyne v United States, __ US __; 133 S. Ct.
2151; 186 L. Ed. 2d 314 (2013), that his constitutional rights under the Sixth and Fourteenth
Amendments to a jury trial and to have the prosecution prove its case beyond a reasonable doubt
were violated, given that the trial court engaged in impermissible judicial fact-finding in regard
to scoring OV 6. In Alleyne, the United States Supreme Court held that facts that increase a
mandatory minimum sentence must “be submitted to the jury and found beyond a reasonable
doubt.” Id. at 2163. In People v Herron, 303 Mich. App. 392, 405; 845 NW2d 533 (2013), this
Court rejected application of Alleyne to Michigan’s sentencing scheme. In People v Lockridge,
304 Mich. App. 278; 849 NW2d 388 (2014), this Court acknowledged that it was bound by
Herron and therefore concluded that Alleyne did not impact sentencing in Michigan, although
two members of the panel voiced disagreement with Herron. Our Supreme Court granted leave
in Lockridge, 496 Mich. 852 (2014), and is holding Herron in abeyance pending its ruling in
Lockridge, 846 NW2d 924 (2014). We reject defendant’s argument in light of the fact that we
currently remain bound by Herron and Lockridge. MCR 7.215(J)(1).

       Affirmed.

                                                            /s/ William B. Murphy
                                                            /s/ Patrick M. Meter
                                                            /s/ Deborah A. Servitto




                                               -5-